NOTICE OF ALLOWANCE
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 8,995,384 (“384 Patent”). The 384 Patent issued on March 31, 2015 and was titled, “METHOD AND APPARATUS FOR TRANSMITTING CONTROL INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.” 
The 384 Patent is based upon U.S. Application No. 14/266,019 (“019 Application” or “base application”), filed April 30, 2014.

B)	Relevant Background
1.	Application for Reissue: On March 31, 2015 an application for reissue of the 384 Patent was filed and assigned U.S. Application No. 15/476,254 (“254 Application” or “Instant Reissue Application”). Patented claims 1-12 and new claims 13-14 were submitted. Patent claims 1 and 7 were the independent claims and were submitted as amended to broaden the patented invention.   
2.	Non Final Action:  On February 27, 2019 the Office issued a non final office action (“Feb 2019 Non Final Action”).  The pending claims, i.e. claims 1-14, were rejected. Claims 1-14 were rejected under 35 U.S.C. §251 due to a defective reissue declaration and for improper recapture. Claims 7-12 and 14 were rejected under 35 U.S.C. §112 first and second paragraph. Additionally, Claims 7-12 and 14 were rejected under 35 U.S.C. §102. 
5.	Applicant Response:  On June 11, 2019 the office received an Applicant response (“June 2019 Response”).  Independent claims 1 and 7 were submitted as amended. New claims 15-22 were added, including new independent claims 15 and 19. Accordingly claims 1-22 are pending.
6.	Submission of Declaration: On December 29, 2019 the Office received an Applicant submitted reissue declaration PTO/AIA /05 (“Dec 2019 Inventor Declaration”). 
7.	Final Action: On October 29, 2020 the Office issue a Final Office Action (“Oct 2020 Final Action”). The Dec 2019 Inventor Declaration was accepted and was in compliance with 37 CRF 1.175. Claims 15-22 were rejected under §§§ 251 (Original Patent Requirement), 112 ¶ 1 (New Matter), and 112 ¶ 2.  Claims 1-14 were deemed allowable over the prior art. 
8.	Applicant Response: On March 01, 2021 the Office received and Applicant response (“March 2021 Response”). The response included, among other things, a request for continued examination (“March 2021 RCE”), remarks (“March 2021 Remarks”), claims (“March 2021 Claims”). Additionally, an information disclosure statement was received on April 26, 2021 (“April 2021 IDS”).  Claims 1- 22 were submitted unamended. Applicant argued the rejections set forth in the Oct 2020 Final Action.   

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-12 were the patent claims of the ‘384 Patent (“Patent Claims”).
2.	New Claims: Claim 13-22 have were added by this instant reissue application (“New Claims”).   
3.	Pending Claims: Claims 1-22 are pending ("Pending Claims"). 

B)	Claim Status As a Result of This Office Action
As a result of this office action claims 1-22 are allowed. 

III. Acknowledgements
1.	Request for Continued Examination: The March 2021 RCE under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01,2021 has been entered.
 	2.	Information Disclosure Statement: The April 2021 IDS has been considered and placed of record in the file. 
3.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired.  Additionally, the Examiner notes that the 3.5 Year maintenance fee has been posted.  
4.	Litigation Review: Based upon a review of an initial a USPTO Litigation Search, entered in the file record July 19, 2017, statements in the Applicants March 2021 Remarks and an Examiner independent review of the image file wrapper, the Examiner finds that the 384 Patent is not involved in litigation. 
5.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s March 2021 Remarks, a review of the image file wrapper the Examiner cannot locate any concurrent post grant proceedings involving the 384 Patent.

IV. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application - The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.  

V. Rejections under 35 U.S.C. §251
(Withdrawn) 
The rejection of Claims 15-22 under 35 U.S.C. 251 for violating the original patent requirement of 35 U.S.C. §251 is withdrawn. 
In the March 2021 Remarks pp. 8-9, the Applicant argues that the 384 Patent ~ C21:L58 to C22:L13 unequivocally discloses an invention as claimed in claim 15 and 19.  For example, a device with a pre-coder performing the Discrete Fourier Transforms (DFT) connected to the output of the spreading device that has the transmitter connected with the output of the pre-coder. Accordingly the invention as in claim 19 is disclosed as a separate invention, and the rejection under § 251 should be withdrawn. 
The Examiner has reviewed C21:L58 to C22:L13 of the 384 Patent and agrees that those section do describe a UE with DFT operation performed prior to the spreading operation. Additionally, after further review of the specification the Examiner finds that Figures 29a to 29e, ~ C17:L65 to C20:L67 are describing the signal processing arrangements in different orders with at least one embodiment describing the DFT operation before the spreading.  
Because C21:L58 to C22:L13, Figures 29a to 29e, ~ C17:L65 to C20:L67 are describing at least one embodiment with the signal processing arrangement such that the DFT operation is before the spreading operation the Examiner finds that claims 15-22 are disclosed as a separate invention that can be claimed in a reissue application. 
Accordingly, the rejection under § 251 of claims 15-22 is withdrawn.  

VI. Claim Interpretation
This section is maintained with modification. 
Based upon the Applicants March 2021 Remarks at p. 9 the Examiner has modified the § 112 ¶ 6 analysis and the corresponding structures for Functional Phrase #1 and Functional Phrase #2. See the section ‘C II a’ below for a discussion of Applicants remarks concerning § 112 ¶ 6.  
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After further review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Modulation: “The process of changing or regulating the characteristics of a carrier wave vibrating at a certain amplitude (height) and frequency (timing) so that the variations represent meaningful information.” Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Multiplexing:  "A technique used in communications and input/output operations for transmitting a number of separate signals simultaneously over a single channel or line. To maintain the integrity of each signal on the channel, multiplexing can separate the signals by time, space, or frequency. The device used to combine the signals is a multiplexer. See also frequency-division multiplexing, space-division multiplexing, time-division multiplexing." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 19942
3.	Transmitter: an apparatus for transmitting radio or television signals. Merriam - Webster's Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., 1994.

C)	35 U.S.C. §112 ¶ 6
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I.	The Examiner finds that claims 1-6, 13, and 15-18, do not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 1-6, 13, and 15-18 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 1-6, 13, and 15-18 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-6, 13, and 15-18 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-6, 13, and 15-18 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex Parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from independent claims 7 and 19 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “a spreader configured to block-wise multiply the first N1/2 modulation symbols of the N1 modulation symbols by each element of a first orthogonal code of spreading factor M to generate a first plurality of sequences, wherein M is a plural number . . . block-wise multiply the second N1/2 modulation symbols of the N1 modulation symbols by each element of a second orthogonal code of spreading factor M-1 to generate second plurality of sequences,” as recited in claim 7 lines 5-15. 
 
Functional Phrase #2: “a spreader configured to spread a block of modulation symbols using an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes L/M modulation symbols among the N modulation symbols, and L is a number of subcarriers in a resource block (RB),” as recited in claim 19 lines 5-8.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 and #2 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “spreader” is a generic placeholders for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms “spreader” (alone) denotes sufficient structure to perform the claimed functions.
For example: 
(i). The Examiner has reviewed the 384 Patent specification that the term spreader does not appear in the specification. 
(ii). In the March 2021 Remarks at p. 9, the Applicant references Figures 14-15 and C22:L5-8 and asks that the Examiner consider those sections when interpreted under § 112 ¶ 6.  The Examiner has reviewed those sections and finds that while Figures 14 and 15 and C22:L5-8 give examples of a spreading operation for Applicants invention, the Examiner finds insufficient evidence that the those section, expressly recite the term ‘spreader’ or lexicographically define any terms, including the term ‘spreader’ to have a meaning of a device that performs the functions of Functional Phrases #1 and #2. Additionally, the Examiner finds insufficient evidence that Figures 14 and 15 with C22:L5-8 state that the term ‘spreader’ is a device known in the art to have the meaning of a device that performs function of Functional Phrases #1 and Functional Phrase #2.  
(iii). The best the Examiner can determine from reviewing the 384 Patent specification is that the term spreader is referring to a standard OFDM mapper C5:L40-67, C6:L7-20 shown in figure 2, item 204 or a standard multiplier shown in Figure 13 and 29a-29f and described at C12:L9-31 and Figure 35-41 described at C28:L30 – 67 realized by a processor as described at C41:L52-62. 
However, the Examiner finds that a PHOSITA understands that a standard mapper or multiplier formed with a processor (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “spreader” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  In fact, the Examiner has reviewed general and technology specific dictionaries and finds insufficient evidence of the term ‘spreader’ appearing in the dictionaries. Accordingly, based upon the dictionary evidence, a PHOSITA would not conclude that the term ‘spreader’ (alone) represents a structure that can perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “spreader” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “spreader” has an art-recognized structure to perform the claimed function. For example, Malladi et al. (U.S. 2009/0129259), of record, describes at Par [0160] a spreader as a standard transmitter processor. However a PHOSITA understands that a standard transmitter processor (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “spreader” as set forth in Functional Phrase #1 and Functional Phrase #2 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “spreader” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1 and Functional Phrase #2 are as follow:  

Function of Functional Phrase #1: “block-wise multiply the first N1/2 modulation symbols of the N1 modulation symbols by each element of a first orthogonal code of spreading factor M to generate a first plurality of sequences, wherein M is a plural number . . . block-wise multiply the second N1/2 modulation symbols of the N1 modulation symbols by each element of a second orthogonal code of spreading factor M-1 to generate second plurality of sequences.” 

Function of Functional Phrase #2: “spread a block of modulation symbols using an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes L/M modulation symbols among the N modulation symbols, and L is a number of subcarriers in a resource block (RB).”

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 and Functional Phrase #2, the Examiner finds that Functional Phrase #1 and Functional Phrase #2 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1 and Functional Phrase #2 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 and Functional Phrase #2 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meet invocation Prong (C).
Because Functional Phrase #1 and Functional Phrase #2 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 invokes § 112 ¶ 6.

d)	Corresponding Structure for Functional Phrase #1 and Functional Phrase #2.
1.	For Functional Phrase #1: Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 is a spreader formed from a processor including programming (See 384 Patent, C41:L52-67; C42:L1-25). The programming comprising: (a) receive modulated symbols of control information; (b) divide the modulated symbols into two portions, one portion for each time slot (384 Patent Figure 29a ~ C19:L27-35, C25:L4-17); (c) determine the number of SC-FDMA symbols used based upon the number of control bits that were modulated into the modulated control symbols and to be transmitted (384 Patent ~ C25:L34-45, C26:L1-10); (d) choose a spreading sequence with a spreading factor M equal to the number of SC-FDMA symbols; (e) divide the control information into M symbols; and (f)  spread the control information into each of M SC-FDMA symbols with a different orthogonal portions of the spreading sequence (384 Patent, ~ Figure 29a w0-w3, C25:L28-48, C26:L11-27). 
  2.	For Functional Phrase #2:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is a spreader formed from a processor including programming (384 Patent, C41:L52-67; C42:L1-25). The programming comprising: (a) receive modulated symbols of control information; (384 Patent Figure 29b ~ C19:L27-35, C25:L4-17, C19:L47-67. The Examiner notes that the steps in this implementation are the same but juxtaposed. See C19:L47-67 stating that some steps may occur before others.); (b) determine the number of SC-FDMA symbols based upon the number of bits of control information that were modulated into the modulated symbols of control information (384 Patent ~ C25:L34-45, C26:L1-10); (c) delegate blocks of the modulated symbols equaling the number SC-FDMA symbols (384 Patent ~ C25:L34-45, C26:L1-10, the symbols can be divided then spread, or spread in blocks first. C19:L47-67); (d) choose a spreading sequence with a spreading factor M equal to the number of blocks of modulated symbols; (e) spread each block of the modulated symbols with one of M different orthogonal portions of the spreading sequence; and (f) place each block of the modulated symbols into one of SC-FDMA symbols (384 Patent, ~ Figure 29a w0-w3, C25:L28-48, C26:L11-27).

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. 

E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke § 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112 ¶ 6.

F)	Conclusion Claim Interpretation 
Because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke § 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).

VII. Rejections - 35 U.S.C. §112
(Withdrawn) 
The Rejection of claims 15-22 rejected under §§ 112 ¶ 1 and 112 ¶ 2 set forth in the last office action is withdrawn. The Examiner, has reviewed the Applicants March 2021 Remarks p 10. Applicant references C21:L58-67 and discusses how each of the variable L, M as recited in claims 15 and 19 and some of the dependent claims are supported in the specification and are limited in scope.  The Examiner has reviewed those section and agrees.  Additionally, after review of Applicants remarks the Examiner finds that the disclosure does support a corresponding structure for Functional Phrase #2.   Accordingly the rejected under §§ 112 ¶ 1 and 112 ¶ 2 set forth in the last office action are withdrawn    

VIII. Allowable Subject Matter
	Claims 1-22 are allowed. The prior art of record fails to teach: 
A)	For claim 1: “block-wise multiplying the first N1/2 modulation symbols of the N1 modulation symbols by each element of a first orthogonal code of spreading factor M to generate a first plurality of sequences, wherein M is a plural number; block-wise multiplying the second N1/2 modulation symbols of the N1 modulation symbols by each element of a second orthogonal code of spreading factor M-1 to generate a second plurality of sequences;” (Claim 1 – Spreading Element), as in claims 1 lines 6-11. 
B)	For claim 7, the prior art of record fails to teach, the corresponding structures for Functional Phrases #1, as outlined above. 
	Tiirola and Malladi are exemplary references. Tiirola and Malladi both disclose spreaders that can choose the orthogonal codes based upon the number of desired symbols. However the Claim 1 – Spreading Element requires spreading the first time slot with a spreading factor of a plural number and spreading the second time slot with a spreading factor of one less than the spreading factor of the first time slot. The Corresponding Structure for Functional Phrase #1 requires the spreader to determine the spreading factor based upon the number of control bits and SC-FDMA symbols.  Both of the Claim 1 – Spreading Element and Corresponding Structure for Functional Phrase #1 are not taught by the prior art of record, including Tiirola and Malladi. 
C)	For claim 15: “modulating control information to provide N modulation symbols; spreading a block of modulation symbols using an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes L/M modulation symbols among the N modulation symbols, and L is a number of subcarriers in a resource block (RB); discrete Fourier transforming the length-L spread modulation symbol sequence to provide a length-L complex-valued symbol sequence;” (Claim 15 – Spreading Element), as in claims 15 lines 3-11.   
D)	For claim 19, the prior art of record fails to teach, the corresponding structures for Functional Phrases #2, as outlined above.
	Tiirola and Malladi are exemplary references. Tiirola and Malladi both disclose spreaders that can choose the orthogonal codes based upon the number of desired symbols. However the Claim 15 – Spreading Element requires modulating to get N modulated symbols, then spreading a block of received N modulated symbols using a spreading factor M determined by the equation L/M where L is the number of subcarriers. Additionally, the corresponding structure for Functional Phrase #2 requires the spreader receive a string of modulated symbols and determine a number of blocks of the string of symbols based upon the number of SC-FDMA control symbols necessary in a time slot and spread each block of symbols with a spreading code having a spreading factor corresponding to the number of necessary SC-FDMA symbols used for control information in the time slot. Both of the features of claim 15 and 19 above are not taught by the prior art of record, including Tiirola and Malladi.

IX. Conclusion
	Claims 1-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICK CORSARO/Primary Examiner, Art Unit 3992
                                                                                                                                                                                                        




Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 384 Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”